DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3, 5-19 rejected under 35 U.S.C. 103 as being unpatentable over Ferry et al (20070069073) in view of Vergnaud et al (8864071) in view of Dryburgh et al (20140306500).
In regards to claim 1, Ferry discloses a seating arrangement comprising:
at least one set of columns (Fig. 1 ref. 29 aft seating class) comprising an aisle column of seating units (Fig. 1) positioned adjacent a wall column of seating units, 
Ferry does not expressly disclose: a wall column of seating units adjacent the aisle column of seating units, and the wall column is positioned adjacent an exterior wall;
Vergnaud teaches an aisle column of seating units (Fig. 1, Fig. 3, 2-2-2 seating configuration comprising an aisle column adjacent a seat column which is next to the fuselage wall) positioned adjacent a wall column of seating units, wherein the wall column is positioned adjacent an exterior wall (as seen in Fig. 3 left or right seating units adjacent fuselage wall and aisle).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Ferry with Vergnaud by providing a wall column of seating units, wherein the wall column is positioned adjacent an exterior wall and adjacent an aisle column of seating units in order to allow for 2-2-2 seating configuration in the cabin section allowing a greater number of passengers in the seating class.
Ferry as combined further discloses:
wherein each seating unit comprises a bed position (Ferry abstract discloses bed configuration) having a head end (Ferry ref. 48) and a foot end (Ferry ref. 65), 
Ferry as combined does not expressly disclose: wherein at least a height-limited portion of the foot end is below a delineating height that separates a lower portion of the aisle from a upper portion of the aisle;
Dryburgh teaches a foot end/ottoman is below a delineating height [0034] “The parts of the aisle-seat unit bordering the aisle (for example the ottoman) are preferably at a height from the floor of less than the maximum height”).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Ferry with Dryburgh by providing that the height-limited portion of the foot end is less than a delineating height that separates a lower portion of the aisle from a upper portion of the aisle in order optimize space occupied by the seating unit.
Ferry as combined further discloses:
wherein the seating units in the adjacent columns are longitudinally aligned without any overlap in a longitudinal direction (Ferry as seen in Fig. 1a center section) and positioned adjacent one another to form two-seat units (Ferry as seen in Fig. 1a center section), each two-seat unit comprising one seating unit from the aisle column (Ferry as seen in Fig. 1 aft section) and one seating unit from the wall column (Vergnaud), wherein an angle of each seating unit in the aisle column is equal in magnitude and opposite direction to an angle of each seating unit in the wall column so that a distance between the head ends is less than a distance between the foot ends (Ferry as seen in Fig 1 center section, Vergnaud seen in Fig. 3);
wherein the height-limited portion of the foot ends in the aisle column of seating units is positioned adjacent the aisle (Ferry as seen in Fig. 1a) so that the lower portion of the aisle below the delineating height is narrower than the upper portion of the aisle at or above the delineating height (Ferry, area above delineating height/seats open and wider than at floor level); and wherein the height-limited portion of the foot ends in the wall column of seating units is positioned within a concave portion of the exterior wall (Ferry as seen in Fig. 1 seating unit closest to wall is within concave area of fuselage)..

In regards to claim 2, Ferry as combined discloses the seating arrangement of claim 1, wherein each seating unit comprises a longitudinal axis that forms an angle with a center axis of the two-seat unit (Ferry as seen in Fig. 1a, orientation of seat units ref. 40 with regards to a longitudinal axis ref. A).

In regards to claim 3, Ferry as combined discloses the seating arrangement of claim 2, does not expressly disclose wherein each angle has a magnitude of 5 degrees to 15 degrees. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have each angle have a magnitude of 5 degrees to 15 degrees in order to fit a greater number of passengers within the area of the seating units, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

In regards to claim 5, Ferry as combined discloses the seating arrangement of claim 1, but does not expressly disclose: wherein the width of the aisle below the delineating height is a minimum required width of an aircraft aisle below the delineating height.
(Dryburgh [0034] teaches a minimum aisle width “The parts of the aisle-seat unit bordering the aisle (for example the ottoman) are preferably at a height from the floor of less than the maximum height permitted by the FAA regulations (currently 25 inches (.about.635 mm)) for a minimum aisle width (currently no less than 15 inches (.about.381 mm))”).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Ferry with Dryburgh by providing that the width of the aisle below the delineating height is a minimum required width of an aircraft aisle below the delineating height in order optimize aisle width to allow passengers to walk in the aisle without disturbing passengers in adjacent seats..

In regards to claim 6, Ferry as combined discloses the seating arrangement of claim 5, wherein the width of the aisle below the delineating height is 15 inches (Dryburgh [0034] “a minimum aisle width (currently no less than 15 inches (.about.381 mm))”).

In regards to claim 7, Ferry as combined discloses the seating arrangement of claim 6, wherein the delineating height is 25 inches (Dryburgh [0034] discloses “The parts of the aisle-seat unit bordering the aisle (for example the ottoman) are preferably at a height from the floor of less than the maximum height permitted by the FAA regulations (currently 25 inches (.about.635 mm))”).

In regards to claim 8, Orson as combined discloses the seating arrangement of claim 1, but does not expressly disclose: wherein the width of the aisle at or above the delineating height is the minimum required width of an aircraft aisle at or above the delineating height.
Dryburgh teaches [0034] “The parts of the aisle-seat unit bordering the aisle (for example the ottoman) are preferably at a height from the floor of less than the maximum height permitted by the FAA regulations (currently 25 inches (.about.635 mm)) for a minimum aisle width (currently no less than 15 inches (.about.381 mm))” accordingly the width of the aisle at or above the delineating height/height of ottoman is the minimum required width of an aircraft aisle at that height.   
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Ferry with Dryburgh by providing that the width of the aisle at or above the delineating height is the minimum required width of an aircraft aisle at or above the delineating height to allow passengers to walk in the aisle without disturbing passengers in adjacent seats.

In regards to claim 9, Ferry as combined discloses the seating arrangement of claim 8, but does not expressly disclose: wherein the width of the aisle at or above the delineating height is 21 inches.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the width of the aisle at or above the delineating height to be 21 inches in order to allow passenger movement on the aisle, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

In regards to claim 10, Dryburgh as combined discloses the seating arrangement of claim 9, wherein the delineating height is 25 inches (Dryburgh [0034] discloses 25 inches height, “(for example the ottoman) are preferably at a height from the floor of less than the maximum height permitted by the FAA regulations (currently 25 inches”).

In regards to claim 11, Ferry as combined discloses the seating arrangement of claim 1, but does not expressly disclose wherein a lateral dimension of the height-limited portion of each foot end is approximately 1 inch to approximately 5 inches.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the height-limited portion of each foot end approximately 1 inch to approximately 5 inches in order to optimize the fit of the sleeping units with the aircraft cabin, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

In regards to claim 12, Orson as combined discloses the seating arrangement of claim 1, but does not expressly disclose: wherein the seating arrangement has a pitch per passenger of greater than 9 and less than 10.5.
Dryburgh [0019] teaches a seating pitch “The maximum pitch value may be equal to the length of each aisle seat unit plus 8 inches (22.86 cm).”
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Ferry with Dryburgh by providing that the seating arrangement has a pitch per passenger of greater than 9 and less than 10.5 to allow passengers to walk between seating units without disturbing/bumping passengers in adjacent seats.

In regards to claim 13, Ferry as combined discloses the seating arrangement of claim 1, wherein the bed positions of the seating units in the aisle column and the bed positions of the seating units in the wall column do not overlap (Ferry as seen in Fig. 1 for center units and mirrored for side units). 

In regards to claim 14, Ferry discloses the seating arrangement of claim 1, wherein the bed positions of the seating units are all arranged at substantially the same height (Ferry as suggested by Fig. 2).

In regards to claim 15, Ferry discloses the seating arrangement of claim 1, further comprising a second set of columns, wherein the aisle column is positioned adjacent the aisle, and the wall column is positioned adjacent a second exterior wall (Vergnaud Fig. 3 discloses a second exterior wall).

In regards to claim 16, Ferry as combined discloses the seating arrangement of claim 15, but does not expressly disclose as taught by Dryburgh: wherein the seating arrangement is positioned in a narrow body aircraft (Dryburgh as seen in Fig. 1a discloses single isle accordingly narrow body, [0036]).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Ferry with Dryburgh by providing the seating arrangement to be used in a narrow body aircraft in order to provide seating amenities to passenger which are seated in the adjacent seats.

In regards to claim 17, Ferry as combined discloses the seating arrangement of claim 15, further comprising a third set of columns and a second aisle, wherein the aisle column and the wall column are positioned between the two aisles (Vergnaud as seen in Fig. 3 second aisle).

In regards to claim 18, Ferry as combined discloses the seating arrangement of claim 17, wherein the seating arrangement is positioned in a wide body aircraft (Ferry Fig. 1).

Independent claim 19 is of similar scope as claim 1 and is similarly rejected with references Ferry, Vergnaud and Dryburgh.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICENTE RODRIGUEZ whose telephone number is (571)272-4798.  The examiner can normally be reached on M-TH 7-5.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure include reference Ruiter et al (20100065684) figure 2 which displays a herringbone seating arrangement in the center section.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSHUA HUSON can be reached on 571-270-5301.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/V.R./Examiner, Art Unit 3642                                                                                                                                                                                                        

/MEDHAT BADAWI/Primary Examiner, Art Unit 3642